Dismissed and Memorandum Opinion filed October 26, 2021.




                                   In The

                   Fourteenth Court of Appeals

                           NO. 14–18–00721–CV

                     PAMELA G. KOSTAS, Appellant

                                     V.
    CYNTHIA KOSTAS, GEORGIA G. KOSTAS A/K/A GEORGIA G.
             NICHOLAS, ANN KOSTAS DAVIS, AND
           LEGACY TRUST COMPANY, N.A, Appellees

                  On Appeal from the Probate Court No. 2
                          Harris County, Texas
                      Trial Court Cause No. 454096

                        MEMORANDUM OPINION

     Appellant Pamela G. Kostas appeals the trial court’s order granting Legacy
Trust Company, N.A.’s Texas Rule of Civil Procedure 91a motion and dismissing
Pamela’s counterclaim for declaratory relief. Because the trial court’s order
granting the Rule 91a motion was not a final, appealable order, we dismiss the
appeal of this order for want of subject-matter jurisdiction.1

                                   I.      BACKGROUND

       This appeal arises out of the probate proceedings of the late George J.
Kostas. Kostas’s four daughters disputed many aspects of the proceedings
including which will to probate, who should be appointed permanent executor of
the   estate,    and    whether      ownership      of    various    bank     accounts     and
certificate-of-deposit accounts should transfer by right-of-survivorship account
designations or through the estate. After extensive proceedings, the trial court
determined that all of Kostas’s daughters were disqualified, as were two of
Kostas’s grandchildren, and appointed Legacy Trust as the permanent dependent
administrator of the estate.

       In July 2017, when Legacy Trust was acting as the temporary administrator
of the estate, it filed a petition for declaratory judgment to address the validity of
survivorship designations on six different bank and certificate-of-deposit accounts.
Pamela responded to Legacy Trust’s motion and requested relief in the form of a
declaration that all purported survivorship designations or payable-on-death
provisions in the accounts were invalid. In December 2017, Pamela filed a motion
for partial summary judgment regarding four of the certificate-of-deposit accounts
identified by Legacy Trust in its request for declaratory judgment. Pamela’s sisters,
Cynthia and Georgia, who stood to benefit from a determination that the
survivorship designations or payable-on-death provisions were valid, opposed
Pamela’s motion. In April 2018, the trial court heard Pamela’s motion and
rendered summary judgment in her favor as to the four certificate-of-deposit

       1
         The parties were sent notice, pursuant to Texas Rule of Appellate Procedure 42.3, that
this court would consider dismissal of the appeal on its own motion for want of jurisdiction
unless any party filed a response showing meritorious grounds for continuing the appeal. Tex. R.
App. P. 42.3(a). No responses were received.

                                               2
accounts, thereby including those accounts in the estate.

       Pamela filed a first amended answer and counterclaim in September 2018
requesting the trial court to declare “the identity, extent, value, and location of all
assets and claims of George J. Kostas . . . and order all such assets and claims to be
transferred to the personal representative.” Pamela’s counterclaim was motivated
by her belief that additional monies that were rightfully part of her father’s estate
existed, but had not yet been identified by Legacy Trust, because they were either
in accounts that had been closed or were subject to her sisters’ control. In seeking
dismissal of Pamela’s counterclaim, Legacy Trust argued that her counterclaim
asked the trial court to make its own determination as to the entirety of assets
belonging to the estate and that such a request is not a proper subject matter for
declaratory judgment. Legacy Trust further asserted that while parties may request
declaratory relief as to specific rights or disputes, the identification of assets
belonging to an estate is the job of the personal representative of the estate.2

       Pamela filed a second amended counterclaim shortly thereafter, which
contained more detailed allegations but still sought to have the court make its own
determination of the assets of the estate:

             Pamela therefore prays that the Court declare the identity,
       extent, value, and location of all assets and claims of George J. Kostas
       and/or his Estate . . . . Additionally and alternatively, Pamela prays

       2
          It is the responsibility of the personal representative of the estate to take possession of
the personal property and records of the estate. Tex. Est. Code Ann. § 351.102. The personal
representative also has the duty to take care of “estate property as a prudent person would take of
that person’s own property.” Tex. Est. Code Ann. § 351.101. It is also the responsibility of the
personal representative to perform a “verified, full, and detailed inventory of all estate property
that has come into the representative’s possession or of which the representative has knowledge.”
Tex. Est. Code Ann. § 309.051. When an estate is administered under court supervision, the
probate court “shall use reasonable diligence to see that personal representatives of estates
administrated under court orders . . . perform the duty enjoined on them by law applicable to
those estates.” Tex. Est. Code Ann. § 351.352.

                                                 3
       that this court declare: (a) each Estate beneficiary’s respective
       entitlement to distributions from the Estate of specific, identified
       assets and/or claims of the Estate; and (b) the liabilities, if any, of
       each said beneficiary to each other said beneficiary and to the Estate
       with respect to the Estate and/or its assets and claims. Specifically and
       alternatively, Pamela prays that the Court identify, quantify, and trace
       all of those specific assets and claims of this Estate . . . .
       On December 14, 2018, the trial court granted Legacy Trust’s Rule 91a
motion without a hearing. The trial court determined Legacy Trust to be the
prevailing party for the purposes of awarding attorney’s fees.

       In this case, Pamela appealed two interlocutory orders of the trial court:
(1) the July 18, 2018 order concerning the disqualification of George Davis and
Stephanie Davis to serve as personal representatives of the estate of George J.
Kostas, deceased, and the trial court’s appointment of Legacy Trust Company,
N.A., to serve as administrator of the estate and (2) the December 14, 2018 order
granting Legacy Trust’s Rule 91a motion. However, in October 2020, Pamela filed
an agreed motion to dismiss her appeal of the July 18, 2018 order. We granted
Pamela’s agreed motion and on December 15, 2020 interlocutorily dismissed her
appeal (1) of the trial court’s denial of the application for appointment of George
Davis and Stephanie Davis as personal representatives of the estate of George J.
Kostas, deceased and (2) of the trial court’s appointment of Legacy Trust
Company, N.A., to serve as administrator of the estate.3




       3
         Cynthia Kostas, Georgia Kostas a/k/a Georgia G. Nicholas, and Ann Kostas Davis were
appellees in the case as it was originally appealed. Following this court’s December 15, 2020
interlocutory dismissal of the part of Pamela’s appeal concerning the July 18, 2018 order of the
trial court, Legacy Trust is the only appellee remaining in the appeal. Whether these appeals
should have been assigned separate appellate case numbers because of Estates Code section
32.001(c) is not a contested issue here. Tex. Est. Code Ann. § 32.001(c).

                                               4
                                  II.   ANALYSIS

      Though subject-matter jurisdiction was not challenged by any party, we first
must determine whether this court has jurisdiction to hear this case as a direct
interlocutory appeal. As a general rule, an appeal may be taken only from a final
judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Probate
proceedings are an exception to the “one final judgment” rule. Id. at 192. Multiple
appealable judgments may be rendered on discrete issues before the entire probate
proceeding is concluded. Tex. Est. Code Ann. § 32.001(c) (“A final order issued
by a probate court is appealable to the court of appeals.”); see De Ayala v. Mackie,
193 S.W.3d 575, 578 (Tex. 2006) (exception for probate proceedings from
one-final-judgment rule exists, in part, to allow appellate review of controlling,
intermediate issues in order to prevent error from harming later phases of
proceeding). But not all probate orders are appealable. Id.

      To determine whether an order in a probate proceeding is final for purposes
of appeal, we first give controlling effect to an express statute declaring the phase
of the probate proceeding to be final and appealable. Id. If no express statute
controls, a probate court order is final and appealable only if it “dispose[s] of all
parties or issues in a particular phase of the proceedings.” Id. at 579. (citing
Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995) (applying former Probate
Code section 55(a), since repealed)). In applying this standard to the present case,
we begin by observing that there is no express statute declaring that an order
granting a Rule 91a motion is final and appealable. See In re HMR Funding, LLC,
561 S.W.3d 662, 664–65 (Tex. App.—Houston [14th Dist.] 2018, no pet.).
Therefore, we must determine whether the trial court’s dismissal of Pamela’s
counterclaim against Legacy Trust was an order disposing of all parties or issues
“in a particular phase of the proceedings.”

                                          5
      This court has previously held that an order granting a motion for summary
judgment dismissing a title company from a probate proceeding was interlocutory.
Gutierrez v. Stewart Title Co., 550 S.W.3d 304, 310–11 (Tex. App.—Houston
[14th Dist.] 2018, no pet.). Reasoning that while the summary-judgment order
brought an end to the claim against the title company, this court concluded the
orders did not end the discrete phase of the proceedings of which the title company
was a part. Id. at 311. In Gutierrez, the daughter, individually and as executrix of
the estate, challenged the transfer of her mother’s property by two of her brothers.
Id. The daughter’s challenge was against several individuals and was not resolved
by the dismissal of the title company from the probate proceeding. Id. Further, this
court determined that the summary-judgment order did not “decide a controlling
issue upon which future probate rulings will depend but, at most, set the stage for
future resolution of remaining unadjudicated issues.” Id. at 310; see also Asafi v.
Rauscher, No. 14–09–00800–CV, 2009 WL 4346067, at *1–2 (Tex. App.—
Houston [14th Dist.] Dec. 3, 2009, pet. denied) (mem. op.) (per curiam) (partial
summary judgments did not conclude particular phase of probate proceeding but
instead were “interrelated to the issues that remain pending before the court,” and
so were not immediately appealable); cf. Estate of Savana, 529 S.W.3d 587, 591
(Tex. App.—Houston [14th Dist.] 2017, no pet.) (when claims dismissed by trial
court pursuant to Rule 91a motion are logically separate from balance of
proceeding, order is final and appealable).

      Here, Pamela’s counterclaim was part of the inventory process of the estate
proceeding. Her counterclaim represented a challenge to the inventory performed
by Legacy Trust because she was claiming that not all the assets of the estate were
identified and included. However, the dismissal of Pamela’s counterclaim did not
resolve all the disputes raised by the inventory. In fact, after the trial court granted


                                           6
Legacy Trust’s Rule 91a motion, Pamela filed a third amended counterclaim
raising similar issues. We conclude the order granting Legacy Trust’s Rule 91a
motion did not dispose of all parties or issues “in a particular phase of the
proceedings,” nor was it logically separate from the rest of the proceedings. See
Mackie, 193 S.W.3d at 579; Estate of Savana, 529 S.W.3d at 591; see also
Crowson, 897 S.W.2d at 783; Asafi, 2009 WL 4346067, at *1; Riddick v.
Marmolejo, No. 04–13–00157–CV, 2014 WL 953464, at *2 (Tex. App.—San
Antonio Mar. 12, 2014, no pet.) (mem. op.) (order dismissing counterclaim was
not appealable because claims arising from administration and operation of the
same trusts remained pending). The dismissal also did not decide a controlling
issue on which future probates rulings would depend. See Gutierrez, 550 S.W.3d at
310.

                               III.   CONCLUSION

       Because the trial court did not render a final, appealable order, we dismiss
the remainder of the appeal for want of subject-matter jurisdiction. Tex. R. App. P.
42.3(a).



                                      /s/       Charles A. Spain
                                                Justice


Panel consists of Justices Jewell, Spain, and Wilson.




                                            7